                                             Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 1 of 32




                                    1   LAURA LEIGH GEIST (SBN 180826)
                                        laura.geist@dentons.com
                                    2   ANDREW S. AZARMI (SBN 241407)
                                        andrew.azarmi@dentons.com
                                    3
                                        ANNE E. WADDELL (SBN 311388)
                                    4   anne.waddell@dentons.com

                                    5   DENTONS US LLP
                                        1999 HARRISON STREET
                                    6   SUITE 1300
                                        OAKLAND, CA 94612-4709
                                    7   Telephone: 415 882 5000
                                        Facsimile: 415 882 0300
                                    8
                                        Attorneys for Defendant Apple Inc.
                                    9
                                                                       UNITED STATES DISTRICT COURT
                                   10
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   11
                                                                               SAN FRANCISCO
                                   12
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13
      DENTONS US LLP

        (415) 882-5000




                                   14   REBECCA TAYLOR, and C.T., a minor by               Case No. 3:20-CV-03906-RS
                                        REBECCA TAYLOR, C.T.,’s parent and
                                   15   guardian, on behalf of themselves and all others   APPLE INC.’S NOTICE OF
                                        similarly situated,                                MOTION AND MOTION TO
                                   16                                                      DISMISS CLASS ACTION
                                                          Plaintiff,                       COMPLAINT; MEMORANDUM OF
                                   17                                                      POINTS AND AUTHORITIES
                                                    v.
                                   18
                                        Apple Inc.,                                        Date:    October 1, 2020
                                   19                                                      Time:    1:30 p.m.
                                                          Defendant.                       Dept:    Courtroom 3, 17th Floor
                                   20
                                                                                           Judge:   The Hon. Judge Richard Seeborg
                                   21
                                                                                           Complaint filed: June 12, 2020
                                   22                                                      Trial Date: None Set

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                        CASE NO. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                               Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 2 of 32




                                    1                                                        TABLE OF CONTENTS
                                    2   I.      INTRODUCTION ...................................................................................................................... 1
                                    3   II.     FACTS ........................................................................................................................................ 4
                                    4           A.         The App Store Is A Marketplace Platform For Third-Party Developers’ Apps. ............ 4
                                    5           B.         Apple And The App Store. ............................................................................................. 5
                                    6           C.         Plaintiffs Do Not Make A Claim Based On Their Transaction With Apple. ................. 7
                                    7   III.    ARGUMENT .............................................................................................................................. 8
                                    8           A.         Apple’s Marketplace Platform Is Protected From Liability Under Section 230
                                                           of The Communication Decency Act For Content Created By Third Parties. ............... 9
                                    9
                                                B.         Plaintiffs’ UCL And CLRA Claims Fail As They Suffered No Economic
                                   10                      Injury............................................................................................................................. 11
                                   11           C.         Plaintiffs Fail To State A Claim Under the UCL or CLRA Because Each Of
                                                           Their Borrowed Violations Fail As A Matter Of Law. ................................................ 14
                                   12
1999 HARRISON STREET, SUITE 1300




                                                           1.         Games With Loot Boxes Do Not Constitute Illegal Gambling Slot
  OAKLAND, CALIFORNIA 94612




                                   13                                 Machines Under The California Penal Code. ................................................... 15
       DENTONS US LLP

        (415) 882-5000




                                   14                                 (a)         Mason v. Machine Zone, Inc................................................................. 17
                                   15                                 (b)         Soto v. Sky Union, LLC ......................................................................... 18
                                   16                      2.         Plaintiffs’ Other Borrowed Legal Violations Likewise Fail............................. 19
                                   17                                 (a)         Federal Gambling Statutes. ................................................................... 19
                                   18                                 (b)         Fraud. .................................................................................................... 20
                                   19                                 (c)         Plaintiffs’ CLRA Claim Fails As A UCL Predicate And As A
                                                                                  Standalone Claim. ................................................................................. 22
                                   20
                                                D.         Plaintiffs’ UCL Unfair Prong Claim Fails Under All Three Tests. .............................. 22
                                   21
                                                E.         Plaintiffs’ Unjust Enrichment Claim Fails Because It Is Not A Standalone
                                   22                      Claim And, In Any Event, There Is No Legally Cognizable Misconduct. ................... 24
                                   23           F.         Leave To Amend Should Be Denied. ........................................................................... 25
                                   24   IV.     CONCLUSION......................................................................................................................... 25
                                   25

                                   26

                                   27

                                   28                                                                          i
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                               Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 3 of 32




                                    1                                                      TABLE OF AUTHORITIES

                                    2                                                                                                                                           Page(s)
                                    3   Cases
                                    4   Ascon Prop., Inc. v. Mobil Oil Co.,
                                    5      866 F.2d 1149 (9th Cir. 1989) ........................................................................................................ 25

                                    6   Ashcroft v. Iqbal,
                                           556 U.S. 662 (2009).......................................................................................................................... 8
                                    7
                                        Backhaut v. Apple, Inc.,
                                    8      74 F. Supp. 3d 1033 (N.D. Cal. 2014) ............................................................................................ 22
                                    9   Barnes v. Yahoo! Inc.,
                                           570 F.3d 1096 (9th Cir. 2009) .......................................................................................................... 9
                                   10

                                   11   Bayol v. Zipcar, Inc.,
                                           78 F. Supp. 3d 1252 (N.D. Cal. 2012) ............................................................................................ 15
                                   12
1999 HARRISON STREET, SUITE 1300




                                        Bell Atl. Corp. v. Twombly,
  OAKLAND, CALIFORNIA 94612




                                   13       550 U.S. 544 (2007).......................................................................................................................... 8
       DENTONS US LLP

        (415) 882-5000




                                   14   Berry v. American Express Publishing, Inc.,
                                           147 Cal. App. 4th 224 (2007) ......................................................................................................... 23
                                   15

                                   16   Branch v. Tunnell,
                                           14 F.3d 449 (9th Cir. 1994) .............................................................................................................. 8
                                   17
                                        Carafano v. Metrosplash.com, Inc.,
                                   18      339 F.3d 1119 (9th Cir. 2003) .......................................................................................................... 9

                                   19   Chaset v. Fleer/Skybox Int’l, LP,
                                           300 F.3d 1083 (9th Cir. 2002) ........................................................................................................ 13
                                   20
                                        Davis v. HSBC Bank Nevada, N.A.,
                                   21
                                           691 F.3d 1152 (9th Cir. 2012) .................................................................................................. 23, 24
                                   22
                                        Doe v. Epic Games, Inc.,
                                   23      435 F. Supp. 3d 1024 (N.D. Cal. 2020) .......................................................................................... 23

                                   24   Doe v. Epic Games, Inc.,
                                           N.D. Cal. Case No. 4:19-cv-03629-YGR ....................................................................................... 19
                                   25
                                        Durell v. Sharp Healthcare,
                                   26      183 Cal. App. 4th 1350 (2010) ....................................................................................................... 22
                                   27

                                   28                                                                        ii
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                               Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 4 of 32




                                    1   Eller v. EquiTrust Life Ins. Co.,
                                            778 F.3d 1089 (9th Cir. 2015) ........................................................................................................ 21
                                    2
                                        Engalla v. Permanente Medical Group, Inc.,
                                    3      15 Cal. 4th 951 (1997) .................................................................................................................... 22
                                    4
                                        ESG Capital Partners, LP v. Stratos,
                                    5      828 F.3d 1023 (9th Cir. 2016) ........................................................................................................ 25

                                    6   Evans v. Hewlett-Packard Co.,
                                           No. 13-02477 WHA, 2013 WL 5594717 (N.D. Cal. Oct. 10, 2013).............................................. 11
                                    7
                                        Federal Agency of News LLC v. Facebook Inc.,
                                    8      432 F. Supp. 3d 1107 (N.D. Cal. 2020) .......................................................................................... 11
                                    9   I.B. ex rel. Fife v. Facebook, Inc.,
                                   10       905 F. Supp. 2d 989 (N.D. Cal. 2012) ............................................................................................ 22

                                   11   Figy v. Amy’s Kitchen, Inc.,
                                           No. CV 13-03816 SI, 2013 WL 6169503 (N.D. Cal. Nov. 25, 2013) ............................................ 22
                                   12
1999 HARRISON STREET, SUITE 1300




                                        Finster v. Keller,
  OAKLAND, CALIFORNIA 94612




                                   13      18 Cal. App. 3d 836 (1971) ............................................................................................................ 16
       DENTONS US LLP

        (415) 882-5000




                                   14   Foreman v. Bank of Am., N.A.,
                                   15      401 F. Supp. 3d 914 (N.D. Cal. 2019) .............................................................................................. 8

                                   16   Free Kick Master LLC v. Apple Inc.,
                                           140 F. Supp. 3d 975 (N.D. Cal. 2015) ............................................................................................ 10
                                   17
                                        Fyk v. Facebook, Inc.,
                                   18      808 Fed.App’x 597 (9th Cir. 2020) ................................................................................................ 11
                                   19   Goddard v. Google,
                                           640 F. Supp. 2d 1193 (N.D. Cal. 2009) .......................................................................................... 10
                                   20

                                   21   Goddard v. Google, Inc.,
                                           No. C 08-2738 JF (PVT), 2008 WL 5245490 (N.D. Cal. Dec. 17, 2008) ...................................... 11
                                   22
                                        Hinojos v. Kohl’s Corp.,
                                   23      718 F.3d 1098 (9th Cir. 2013) .................................................................................................... 3, 11
                                   24   Kearns v. Ford Motor Co.,
                                           567 F.3d 1120 (9th Cir. 2008) .................................................................................................... 8, 21
                                   25
                                        Kleidman v. U.S. Specialty Ins. Co.,
                                   26
                                           No. 5:14-CV-05158 HRL, 2015 WL 556409 (N.D. Cal. Feb. 10, 2015) ....................................... 14
                                   27

                                   28                                                                       iii
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                               Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 5 of 32




                                    1   Knievel v. ESPN,
                                           393 F.3d 1068 (9th Cir. 2005) .......................................................................................................... 8
                                    2
                                        Kwikset Corp. v. Sup. Ct. (Benson),
                                    3      51 Cal. 4th 310 (2011) .................................................................................................................... 11
                                    4
                                        Lectrodryer v. SeoulBank,
                                    5      77 Cal. App. 4th 723 (2000) ........................................................................................................... 25

                                    6   Major League Baseball Props., Inc. v. Price,
                                           105 F. Supp. 2d 46 (E.D.NY. 2000) ............................................................................................... 14
                                    7
                                        Mason v. Machine Zone, Inc.,
                                    8     140 F. Supp. 3d 457 (D. Md. 2015) ......................................................................................... passim
                                    9   Mason v. Machine Zone, Inc.,
                                   10     851 F.3d 315 (4th Cir. 2017) ................................................................................................... passim

                                   11   Mazza v. American Honda Motor Co.,
                                          666 F.3d 581 (9th Cir. 2012) ............................................................................................................ 7
                                   12
1999 HARRISON STREET, SUITE 1300




                                        McBride v. Boughton,
  OAKLAND, CALIFORNIA 94612




                                   13     123 Cal. App. 4th 379 (2004) ......................................................................................................... 25
       DENTONS US LLP

        (415) 882-5000




                                   14   Meyer v. Sprint Spectrum L.P.,
                                   15      45 Cal. 4th 634 (2009) .................................................................................................................... 12

                                   16   N. Star Int’l v. Ariz. Corp. Com’n,
                                            720 F.2d 578 (9th Cir. 1983) ............................................................................................................ 8
                                   17
                                        Opperman v. Path, Inc.,
                                   18      87 F. Supp. 3d 1018 (N.D. Cal. 2014) ............................................................................................ 10
                                   19   Palmer v. Apple Inc.,
                                           No. 15-5808 RMW, 2016 WL 1535087 (N.D. Cal. Apr. 15, 2016) ............................................... 24
                                   20

                                   21   Price v. Pinnacle Brands, Inc.
                                            138 F.3d 602 (5th Cir. 1998) .......................................................................................................... 13
                                   22
                                        R.A. v. Epic Games,
                                   23      C.D. Cal. Case No. CV 19-1488-GW-Ex ....................................................................................... 19
                                   24   Reyes v. Atlantic Richfield Co.,
                                           12 F.3d 1464 (9th Cir. 1993) .......................................................................................................... 21
                                   25
                                        Reyes-Aguilar v. Bank of Am., N.A.,
                                   26
                                           No. 13-cv-037640-JCS, 2014 WL 2153792 (N.D. Cal. Mar. 20, 2014) .......................................... 8
                                   27

                                   28                                                                       iv
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                               Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 6 of 32




                                    1   Ristic v. Machine Zone, Inc.,
                                            2016 WL 4987943 (N.D. Ill. 2016) (Ill. law) ..................................................................... 17, 19, 20
                                    2
                                        San Miguel v. HP Inc.,
                                    3      317 F. Supp. 3d 1075 (N.D. Cal. 2018) .......................................................................................... 24
                                    4
                                        Sanders v. Apple Inc.,
                                    5      No. C 08-1713, 2009 WL 150950 (N.D. Cal. Jan. 21, 2009) ......................................................... 25

                                    6   Skilstaf, Inc. v. CVS Caremark Corp.,
                                            669 F.3d 1005 (9th Cir. 2012) .......................................................................................................... 8
                                    7
                                        Sonner v. Premier Nutrition Corporation,
                                    8      962 F.3d 1072 (9th Cir. 2020) ........................................................................................................ 25
                                    9   Soto v. Sky Union, LLC,
                                   10      159 F. Supp. 3d 871 (N.D. Ill. 2016) .............................................................................. 3, 17, 18, 19

                                   11   State of California v. Iipay Nation of Santa Ysabel,
                                            898 F.3d 960 (9th Cir. 2018) .......................................................................................................... 20
                                   12
1999 HARRISON STREET, SUITE 1300




                                        Thrifty Payless, Inc. v. The Americana at Brand, LLC,
  OAKLAND, CALIFORNIA 94612




                                   13      218 Cal. App. 4th 1230 (2013) ....................................................................................................... 22
       DENTONS US LLP

        (415) 882-5000




                                   14   Trinkle v. Cal. State Lottery,
                                   15       105 Cal. App. 4th 1401 (2003) ................................................................................................. 15, 19

                                   16   U.S. v. E.C. Investments, Inc.,
                                           77 F.3d 327 (9th Cir. 1996) ............................................................................................................ 20
                                   17
                                        Vess v. Ciba-Geigy Corp. USA,
                                   18      317 F.3d 1097 (9th Cir. 2003) .................................................................................................... 8, 21
                                   19   Williams v. Facebook,
                                           384 F. Supp. 3d 1043 (N.D. Cal. 2018) .......................................................................................... 25
                                   20

                                   21   Wilson v. Hewlett-Packard Co.,
                                           668 F.3d 1136 (9th Cir. 2012) ........................................................................................................ 14
                                   22
                                        Statutes
                                   23
                                        18 United States Code
                                   24      § 1955 ....................................................................................................................................... 14, 20
                                           § 1955(b)(1)(i) ................................................................................................................................ 20
                                   25
                                        31 United States Code
                                   26
                                           §§ 5361–5367 ........................................................................................................................... 14, 20
                                   27

                                   28                                                                           v
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                                Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 7 of 32




                                    1   47 United States Code
                                           § 230 ........................................................................................................................................ passim
                                    2      § 230(c) ............................................................................................................................................. 9
                                           § 230(f)(3) ....................................................................................................................................... 11
                                    3

                                    4   California Business & Professions Code
                                           §§ 17200 et seq. ................................................................................................................................ 1
                                    5
                                        California Civil Code
                                    6      § 1671 ............................................................................................................................................. 15
                                           § 1710 ....................................................................................................................................... 14, 20
                                    7      § 1711 ....................................................................................................................................... 14, 20
                                           §§ 1750 et seq. .................................................................................................................................. 1
                                    8
                                           § 1770(a) ................................................................................................................................... 15, 22
                                    9
                                        California Penal Code
                                   10      § 330.1 ................................................................................................................................ 14, 15, 16
                                           § 330.2 ............................................................................................................................................ 17
                                   11      § 330a........................................................................................................................................ 14, 15
                                           § 330b ...................................................................................................................................... passim
                                   12
                                           § 330b(d) ......................................................................................................................................... 15
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13      § 330b(f) ......................................................................................................................................... 15
       DENTONS US LLP

        (415) 882-5000




                                   14   Rules and Regulations

                                   15   Federal Rules of Civil Procedure
                                           Rule 9(b) ................................................................................................................................. 1, 8, 21
                                   16      Rule 12(b)(6) ................................................................................................................................ 1, 8
                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28                                                                            vi
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                             Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 8 of 32




                                    1                                   NOTICE OF MOTION AND MOTION
                                    2           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                    3           PLEASE TAKE NOTICE that at 1:30 p.m. on October 1, 2020, or as soon thereafter as the
                                    4   matter may be heard by the Court, in the courtroom of the Honorable Richard Seeborg, at 450 Golden
                                    5   Gate Avenue, San Francisco, CA 94102, Defendant Apple Inc. (“Apple”) will and hereby does move
                                    6   for an order dismissing the Complaint of Plaintiff Rebecca Taylor and C.T., a minor on whose behalf
                                    7   Ms. Taylor brings suit (together, “Plaintiffs”) under Rules 12(b)(6) and 9(b) of the Federal Rules of
                                    8   Civil Procedure. This Motion is based on the Notice of Motion and Motion, the Memorandum of
                                    9   Points and Authorities, the Declaration of Andrew Azarmi, the Request for Judicial Notice with
                                   10   attached exhibits, the Court’s files in this action, the arguments of counsel, and any other matter that
                                   11   the Court may properly consider.
                                   12                                  ISSUES TO BE DECIDED (LR 7-4(a)(3))
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13               1.   Whether Plaintiffs’ Complaint fails to state a claim because Apple is immune from
       DENTONS US LLP

        (415) 882-5000




                                   14   liability under Section 230 of the Communications Decency Act.
                                   15               2.   Whether Plaintiffs lack standing under California’s Unfair Competition Law, Cal. Bus.
                                   16   & Profs. Code §§ 17200 et seq. (“UCL”), and Consumer Legal Remedies Act, Cal. Civ. Code §§
                                   17   1750 et seq. (“CLRA”).
                                   18               3.   Whether Plaintiffs fail to state a claim under the UCL’s “unlawful” or “unfair” prongs.
                                   19               4.   Whether Plaintiffs fail to state a claim under the CLRA.
                                   20               5.   Whether Plaintiffs fail to state a cognizable claim for unjust enrichment.
                                   21
                                                                MEMORANDUM OF POINTS AND AUTHORITIES
                                   22
                                        I.      INTRODUCTION
                                   23
                                                Apple’s App Store is a marketplace platform where third-party developers distribute and
                                   24
                                        share their creative and innovative apps with customers. For the use of Apple’s platform, app
                                   25
                                        developers agree to pay Apple a commission for in-app sales. Making this marketplace available is
                                   26
                                        all Apple is alleged to have done here—no more and no less.
                                   27

                                   28                                                     1
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                             Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 9 of 32




                                    1           Plaintiffs do not—as they cannot—allege that Apple creates the game apps, or critically,
                                    2   creates the features within the skill-based games that Plaintiffs challenge here. Nor do Plaintiffs
                                    3   complain about anything related to their in-app purchase of virtual currency to use in the games they
                                    4   choose to play—the only transaction Plaintiffs had with Apple. There are no claims that Apple
                                    5   misrepresented any aspect whatsoever of Plaintiffs’ voluntary, in-app transactions. And Plaintiffs
                                    6   received exactly what they paid for—virtual currency, offered by the game developer, to use as they
                                    7   wished within the game.
                                    8           Plaintiffs instead spill 32 pages of ink trying to conjure blame against Apple for the content of
                                    9   games developed by third-party game developers. Yet, when you cut through the fog of Plaintiffs’
                                   10   allegations—which plainly seek to hold Apple liable for the conduct of game developers whom
                                   11   Plaintiffs have chosen not to pursue—it utterly fails as a matter of law. No Court ever has found the
                                   12   “loot box” features in game apps unlawful, and for good reason. The exact claims that Plaintiffs
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13   attempt here against Apple have failed when brought against the game developers that actually create
       DENTONS US LLP

        (415) 882-5000




                                   14   the apps. And they certainly fail here, where the only claim against Apple is that it provides the
                                   15   platform for those apps.
                                   16           Section 230 of the Communications Decency Act (“CDA” or “Section 230”) makes clear that
                                   17   Apple is not a permissible target of Plaintiffs’ claims as a matter of law, since Plaintiffs concede that
                                   18   Apple does not itself develop the content of the games at issue here or any of the game features,
                                   19   including loot boxes. The Complaint further fails as a matter of law for several equally fundamental
                                   20   reasons. Plaintiffs have no standing to bring claims under either the UCL or the CLRA because they
                                   21   have not and cannot allege any conduct by Apple that caused them economic injury. In this instance,
                                   22   Plaintiffs downloaded a game from the App Store for free, “Brawl Stars,” which permits players to
                                   23   obtain virtual currency called “gems” through either in-app purchases or gameplay. Plaintiffs
                                   24   acknowledge the in-app virtual currency purchase —their only transaction with Apple, and indeed
                                   25   their only purchase using real-world money—was voluntary and not necessary for gameplay. They
                                   26   do not allege that these “gems” were anything other than what was bargained for, and importantly, do
                                   27   not base their legal claims against Apple on their only transaction with Apple. The transaction that
                                   28                                                     2
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                            Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 10 of 32




                                    1   Plaintiffs instead complain about is their in-game exchange of this virtual currency for loot boxes,
                                    2   which contain randomized assortments of virtual items for use in gameplay. The exchange of virtual
                                    3   currency within a game for virtual items that can be used only within that game is not an economic
                                    4   injury—these items have no secondary market value in the real world, and are not sufficient to confer
                                    5   standing under the UCL or CLRA. Hinojos v. Kohl’s Corp., 718 F.3d 1098, 1104 (9th Cir. 2013).
                                    6           Plaintiffs’ core UCL and CLRA claims also fail because Plaintiffs have not and cannot allege
                                    7   any “unlawful” or “unfair” predicate. In fact, Plaintiffs make no allegation that Apple’s conduct is
                                    8   unlawful or unfair. Rather, Plaintiffs’ claims rest on the flawed premise that the presence of loot
                                    9   boxes in skill-based games developed by third-party developers, who publish their apps on the App
                                   10   Store, is unlawful gambling. No court has ever accepted such a theory, indeed all courts to consider
                                   11   it have decisively rejected it: illegal gambling laws do not apply to apps that are predominately games
                                   12   of skill. Mason v. Machine Zone, Inc., 140 F. Supp. 3d 457, 461-64 (D. Md. 2015) (Cal. law); Soto v.
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13   Sky Union, LLC, 159 F. Supp. 3d 871, 878-81 (N.D. Ill. 2016) (Cal. law); Mason v. Machine Zone,
       DENTONS US LLP

        (415) 882-5000




                                   14   Inc., 851 F.3d 315, 319 (4th Cir. 2017) (Md. law). And they certainly do not apply to the platform
                                   15   the apps sit on—here, Apple’s App Store. This Court should reach the same result.
                                   16           Plaintiffs cannot isolate a single game element to transform skill-based games into
                                   17   purportedly unlawful games of chance in an attempt to bootstrap a legal claim here. Much like
                                   18   putting “money” into the middle of the board for landing on the “Free Parking” spot injects an
                                   19   element of chance into the game of Monopoly, loot boxes inject an optional element of chance into
                                   20   games that are otherwise predominantly games of skill. There is nothing unlawful and certainly
                                   21   nothing “unfair” about an optional and totally voluntary feature of a game. And there is no support
                                   22   for the theory that simply allowing these game apps on Apple’s platform violates the law or is unfair.
                                   23           Nor are the virtual items contained in loot boxes “things of value” within the meaning of the
                                   24   Penal Code. Plaintiffs do not even allege they bought a “loot box” from Apple. They bought virtual
                                   25   currency which could be used for various in-game purposes. The inquiry begins and ends there.
                                   26   Moreover, Plaintiffs used the virtual currency in game to purchase virtual items that have no real
                                   27   world monetary value outside of gameplay. These virtual items, whether it be the “skins” (e.g.,
                                   28                                                   3
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                              Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 11 of 32




                                    1   clothes and outfits), characters or other virtual items obtained from “loot boxes,” are made by
                                    2   developers to enhance enjoyment of their games. Plaintiffs do not allege they exchanged any virtual
                                    3   item in a loot box for real world money or value. They do not and cannot because selling or buying
                                    4   virtual items on a secondary market expressly violates both Apple’s and, at least in the instance of
                                    5   Brawl Stars, the game developers’ terms of service. The CLRA claim fails for the same reason.
                                    6   Virtual currency used in gameplay is not a “good or service” as required for a claim under the CLRA.
                                    7           Plaintiffs’ unjust enrichment claim simply duplicates Plaintiffs’ fatally flawed UCL and
                                    8   CLRA claims and is not otherwise cognizable under California law.
                                    9           Plaintiffs’ Complaint fails as a matter of law, and no amendment could plausibly cure its
                                   10   inherent and fundamental flaws. It should be dismissed with prejudice.
                                   11   II.     FACTS
                                   12           Plaintiffs’ three claims under the UCL, CLRA and for unjust enrichment are entirely premised
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13   on the content of third-party developer games found on Apple’s App Store. The Complaint does not
       DENTONS US LLP

        (415) 882-5000




                                   14   allege any conduct actually attributable to Apple as the basis of the claims. Plaintiffs do not bring
                                   15   this action against the developers who actually created the allegedly offensive content (as those
                                   16   claims have failed in the courts) and instead improperly seek to hold Apple liable for the content of
                                   17   games it did not develop solely because they sit on the App Store platform.
                                   18           A.     The App Store Is A Marketplace Platform For Third-Party Developers’ Apps.
                                   19           In the more than 128 paragraphs of the Complaint, Plaintiffs fail to allege any affirmative
                                   20   representation by Apple relied upon by Plaintiffs. Rather, as they must, Plaintiffs’ concede Apple
                                   21   simply provides a platform for the game apps alleged. Compl. ¶¶ 13, 15, 23–27, 44, 48, 55–57, 59,
                                   22   82–86, 89. In fact, while Plaintiffs allege minor C.T. was generally “induced” to “spend his money
                                   23   and his parent’s money” to buy loot boxes (id. ¶16), they point to nothing whatsoever indicating any
                                   24   representations or other conduct by Apple constituting that inducement. Instead, Plaintiffs admit that
                                   25   the alleged inducement occurred during the course of gameplay and as part of the graphics
                                   26   provided by the game maker. Id. ¶¶ 17–18.
                                   27

                                   28                                                    4
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                            Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 12 of 32




                                    1           B.     Apple And The App Store.
                                    2           As Plaintiffs allege, the App Store is a virtual marketplace, through which Apple permits
                                    3   third-party software developers to make their applications available to consumers for download onto
                                    4   iOS devices, some of which are games. Compl. ¶¶ 23–24. Apple does not create or develop the
                                    5   games or any of the game features. Id. Rather, Apple hosts the App Store platform that publishes
                                    6   games, including those described in the Complaint, that are created and developed by third parties.
                                    7   Id. Most games available on the App Store, including each of those Plaintiffs reference, are
                                    8   downloaded for free with no payment to Apple or to the developer. Id. (many games are “free, or
                                    9   very inexpensive to download.”). Thousands of games are available via the App Store, all with
                                   10   unique features, terms and conditions from their respective third-party developers.
                                   11           Some developers offer games that permit in-app purchases, including purchases of virtual
                                   12   currency that can be used for gameplay (e.g., to acquire a “clue” or game advantage). Id. ¶¶ 44–46,
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13   48–50, 56, 58–62. It is not actual currency. To the contrary, use of virtual currency is limited
       DENTONS US LLP

        (415) 882-5000




                                   14   exclusively to a specific game, and to those items a game developer chooses to offer. There is no
                                   15   allegation otherwise. Plaintiffs here target one gameplay feature some developers allow players to
                                   16   acquire with their virtual currency, “loot boxes.” Id. ¶¶ 1, 13, 15, 23–24. Loot boxes are
                                   17   “randomized chances within game[s] to obtain important or better weapons, costumes or player
                                   18   appearance (called ‘skins’), or some other in-game item or feature that is designed to enhance game-
                                   19   play.” Id. ¶ 4. Whether a game includes loot boxes, and how they work, varies by game—but often
                                   20   can be won by successful gameplay and thus acquired for free (as is the case with Brawl Stars), or
                                                                                                                 1
                                   21   alternatively can be acquired with in-game virtual currency. Id. ¶ 61.
                                   22           Plaintiffs allege two distinct transactions: (1) the consumer purchases virtual currency with
                                   23   real-word money as an in-app purchase—this is the only transaction that involves Apple; and then (2)
                                   24   the consumer uses this virtual currency within the game to purchase a virtual item from the game’s
                                   25

                                   26   1
                                         See also, e.g., Apple’s Request for Judicial Notice (RJN), Exs. B (Supercell Terms of Service
                                   27   (Supercell Terms) §§ 2.3, 4.1), G (Supercell Support: What are tokens?).

                                   28                                                    5
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                            Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 13 of 32



                                                                                                                             2
                                    1   developer, such as a skin, upgrades or in some games, a loot box. Compl. ¶¶ 13, 61. Absent from
                                    2   the Complaint is any claim based on the first transaction, with Apple.
                                    3           Plaintiffs fail to allege any of the terms they agreed to before downloading the game or
                                    4   making the claimed in-app purchase on their Apple device. Likely because they undermine
                                    5   Plaintiffs’ claims. RJN, Ex. A (Apple Media’s Terms and Conditions (Apple Terms) § A). While
                                    6   these facts are not necessary to Apple’s Motion to Dismiss, they demonstrate the futility of any
                                    7   attempt to amend the Complaint. For example, upon a customer’s first purchase in the App Store,
                                    8   Apple asks how frequently it should ask for the consumer’s password for future transactions, and
                                    9   allows the customer multiple methods to control access via Touch ID, Face ID and passwords. RJN,
                                   10   Ex. A (Apple Terms § B). Consumers can change these preferences at any time, including the option
                                   11   to turn off in-app purchasing completely, and are informed that they cannot transfer in-app purchases
                                   12   (such as virtual currency or other virtual items they may have acquired) to other devices. Id., Ex. A
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13   (Apple Terms § G). As an additional control feature for those families whose minors have their own
       DENTONS US LLP

        (415) 882-5000




                                   14   iPhone or iPad, Apple has a “Family Sharing” option which allows the legal guardian to always
                                   15   require their permission before any purchase is made. Id., Ex. A (Apple Terms § D). And before a
                                   16   consumer is able to use the in-app purchase feature to buy virtual currency for gameplay, they must
                                   17   agree to the game developer’s terms—also not alleged. As here, to make an in-app purchase within
                                   18   the game “Brawl Stars,” the consumer is required to agree to Supercell’s terms of service. Id., Exs. B
                                   19   (Supercell Terms § 1), A (Apple Terms § G). Supercell’s Parent’s Guide informs parents about in-
                                   20   app purchases, price ranges and how to disable them. Id., Ex. F (Supercell Parent’s Guide). This is
                                   21   true of the three other games Plaintiffs reference—Mario Kart Tour by Nintendo, FIFA Soccer by
                                   22   Electronic Arts, and Roblox by Roblox Corporation. Id., Exs. J (Nintendo Mario Kart Tour:
                                   23

                                   24

                                   25
                                        2
                                          Certain paragraphs of Plaintiffs’ Complaint suggest that loot boxes can be purchased directly for
                                   26   real world currency. Compl. ¶¶ 31, 32. Whether or not true, Plaintiffs make clear that this is not the
                                   27   case for the referenced games and that their transaction was two steps, as described herein. Id. ¶ 62.

                                   28                                                    6
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                               Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 14 of 32




                                    1   Information for Parents), H (Electronic Arts: How to turn off in-game purchasing), I (Roblox:
                                                                            3
                                    2   Parents, Safety and Moderation).
                                    3             C.     Plaintiffs Do Not Make A Claim Based On Their Transaction With Apple.
                                    4             Plaintiff C.T. allegedly spent a $25 gift card to make an in-app purchase of virtual currency,
                                    5   here “gems,” which he then used in the game Brawl Stars to acquire a “Brawl Box.” Compl. ¶¶ 17,
                                    6   61. There is no claim based on the transaction with Apple to purchase the gems.
                                    7             Instead, Plaintiffs’ claim concerns his use of a virtual currency, “gems,” within the game
                                    8   Brawl Stars. Id. ¶ 61. Gems can be earned by gameplay or purchased. Id. ¶ 61. But the only time
                                    9   the player ever engages in a transaction involving Apple is when they decide to make optional
                                   10   purchase of gems, rather than earn tokens through gameplay. See id. ¶¶ 34–35, 45, 50, 58, 61.
                                   11   Whether virtual currency is acquired by earning tokens, or purchased as gems, either form may be
                                   12   used in the game to obtain various virtual items, such as “token-doublers,” better skins or outfits, or
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                                            4
                                   13   Brawl Boxes. Id. Once purchased, the virtual currency cannot be refunded or exchanged for real
       DENTONS US LLP

        (415) 882-5000




                                                                                                  5
                                   14   money within the game itself or through Apple. Id. ¶6.
                                   15             Here, Plaintiffs allege the “loss” of virtual currency within the game Brawl Stars. Id. ¶¶ 14–
                                   16   17, 61–62. But, the use of virtual currency within a game cannot support a claim for economic loss
                                   17
                                        3
                                         The terms for each developer and game differ significantly. RJN, Exs. B (Supercell Terms), D
                                   18
                                        (Nintendo User Agreement (Nintendo Terms)), C (Electronic Art Applicant End User License
                                   19   Agreement (EA Terms)), E (Roblox Terms of Use (Roblox Terms)). For example, Nintendo’s terms
                                        for Mario Kart include a choice of law provision applying Washington law, whereas Apple’s terms
                                   20   and Supercell’s terms (developer of Brawl Stars, cited in the Complaint) include choice of law
                                        provisions applying California law. One of many reasons it is hard to conceive of how Plaintiffs’
                                   21   claims could ever be certified as a class. See Mazza v. American Honda Motor Co., 666 F.3d 581,
                                        590–91 (9th Cir. 2012) (decertifying class on predominance grounds where different states’ consumer
                                   22
                                        protection statutes applied to different consumers’ claims). Likewise, arbitration clauses and class
                                   23   action waivers are present in some game developers’ terms but not others—here three of the
                                        developers cited by Plaintiffs in the Complaint (Nintendo, Electronic Arts, and Roblox) have such
                                   24   clauses; whereas Supercell does not.
                                   25   4
                                            See also RJN, Ex. G (Supercell Support: What are tokens?; What are gems?).
                                   26   5
                                          Again, while Plaintiffs conclusory allege this fact, the actual facts are found in Apple’s Terms and
                                   27   Conditions which expressly prohibit such transactions. RJN, Ex. A (Apple Terms § G). The same is
                                        true of the Terms of Service for Supercell. Id., Ex. B (Supercell Terms §§ 1.1, 4.1).
                                   28                                                      7
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                               Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 15 of 32




                                    1   against the game developer; and is not resurrected by then attempting to bring it against the
                                    2   marketplace platform provided by Apple—who is a step once removed.
                                    3   III.     ARGUMENT
                                    4            Plaintiffs’ Complaint does not and cannot allege a claim against Apple for the content of
                                    5   third-party developers’ games, including the optional loot box features. “The purpose of a motion to
                                    6   dismiss under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz.
                                    7   Corp. Com’n, 720 F.2d 578, 581 (9th Cir. 1983). To withstand such a motion, a complaint must
                                    8   plausibly allege facts supporting a claim for which relief may be granted. Bell Atl. Corp. v. Twombly,
                                    9   550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). The Court may disregard
                                   10   allegations that contradict judicially-noticed facts or facts contained in documents referenced in the
                                   11   complaint. Skilstaf, Inc. v. CVS Caremark Corp., 669 F.3d 1005, 1016 n.9 (9th Cir. 2012). If the
                                   12   complaint cites documents but does not attach them, the “incorporation by reference” doctrine allows
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13   the court to look beyond the pleadings without converting the 12(b)(6) motion into a motion for
       DENTONS US LLP

        (415) 882-5000




                                   14   summary judgment. Knievel v. ESPN, 393 F.3d 1068, 1076-77 (9th Cir. 2005). Where such
                                   15   documents do not in fact support plaintiff’s claim, the complaint may be dismissed for failure to state
                                   16   a claim. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994), overruled on other grounds in
                                   17   Galbraith v. County of Santa Clara, 307 F.3d 1119, 1127 (9th Cir. 2002). In addition, Fed. R. Civ. P.
                                   18   Rule 9(b) applies to claims grounded in fraud. See Kearns v. Ford Motor Co., 567 F.3d 1120, 1125
                                   19   (9th Cir. 2008). Dismissal is appropriate where Plaintiffs fail to allege “the who, what, when, where
                                   20   and how” of any allegedly false representations. Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097,
                                   21   1106 (9th Cir. 2003). Dismissal with prejudice follows when a complaint’s core theories of liability
                                   22   are precluded by “question[s] of law that amendment cannot cure.” Foreman v. Bank of Am., N.A.,
                                   23   401 F. Supp. 3d 914, 924 (N.D. Cal. 2019); see also Reyes-Aguilar v. Bank of Am., N.A., No. 13-cv-
                                   24   037640-JCS, 2014 WL 2153792, at *10 (N.D. Cal. Mar. 20, 2014) (dismissing with prejudice claim
                                   25   that relied on “fatally flawed” theory). Here, Plaintiffs’ Complaint should be dismissed with
                                   26   prejudice because Plaintiffs’ claims are fatally flawed and cannot be saved by creative amendment.
                                   27

                                   28                                                     8
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                            Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 16 of 32




                                    1           A.     Apple’s Marketplace Platform Is Protected From Liability Under Section 230 Of
                                                       The Communication Decency Act For Content Created By Third Parties.
                                    2
                                                Plaintiffs improperly seek to hold Apple liable for providing third-party developers a platform
                                    3
                                        for their game apps—conduct that is squarely protected under Communications Decency Act sections
                                    4
                                        230(c)(1) and (c)(2).
                                    5
                                                The Ninth Circuit has found that Section 230 protects from liability: (1) a provider or user of
                                    6
                                        an interactive computer service; (2) whom a plaintiff seeks to treat, under a state law cause of action,
                                    7
                                        as a publisher or speaker; (3) of information provided by another information content provider.”
                                    8
                                                                                                          6
                                    9   Barnes v. Yahoo! Inc., 570 F.3d 1096, 1100–01 (9th Cir. 2009). Courts apply Section 230 liberally
                                        to dismiss claims at the pleading stage where, like here, they are brought against interactive computer
                                   10
                                        service providers for alleged conduct that is outside of the provider’s role as a “publisher” of third-
                                   11
                                        party content. Id. at 1100. In fact, under established law in this Circuit, Section 230 broadly protects
                                   12
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                        platforms like the App Store with only narrow exceptions for circumstances where, unlike here, the
                                   13
       DENTONS US LLP




                                        defendant’s conduct goes beyond the traditional editorial functions of a publisher. See Carafano v.
        (415) 882-5000




                                   14
                                        Metrosplash.com, Inc., 339 F.3d 1119, 1123–24 (9th Cir. 2003) (agreeing with the “consensus
                                   15
                                        developing across other courts of appeal that [the CDA] provides broad immunity for publishing
                                   16
                                        content provided primarily by third parties” and that its goals are furthered by providing broad
                                   17
                                        immunity for platforms that do not play a role in creating the hosted third-party content).
                                   18
                                                Courts have specifically observed that the App Store falls within the CDA’s protection. In
                                   19
                                        Opperman v. Path, Inc., 87 F. Supp. 3d 1018, 1044 n.12 (N.D. Cal. 2014), for example, it was stated:
                                   20

                                   21

                                   22   6
                                          Section 230(c), 47 U.S.C. § 230, specifically states:
                                        (1) Treatment of Publisher or Speaker. No provider or user of an interactive computer service shall
                                   23
                                        be treated as the publisher or speaker of any information provided by another information content
                                   24   provider;
                                        (2) Civil liability. No provider or user of an interactive computer service shall be held liable on
                                   25   account of—(A) any action voluntarily taken in good faith to restrict access to or availability of
                                        material that the provider or user considers to be obscene, lewd, lascivious, filthy, excessively
                                   26   violent, harassing, or otherwise objectionable, whether or not such material is constitutionally
                                   27   protected; or (B) any action taken to enable or make available to information content providers or
                                        others the technical means to restrict access to material described in paragraph (1).
                                   28                                                     9
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                            Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 17 of 32




                                    1           Plaintiffs’ assertion that Apple “provides third-party developers with review
                                                guidelines, and conducts a review of all applications submitted for inclusion in the
                                    2           App Store for complaint with these documents,” [ ], is identical to an allegation
                                                regarding the app distributor in Evans, which that court found insufficient to
                                    3
                                                support the plaintiffs’ claim that the distributor was also a co-creator. See Evans,
                                    4           2013 WL 5594717, at *4 (“plaintiffs allege that defendants ‘[m]andated specific
                                                “Application Content Criteria” for all content of the app,’ ‘[m]andated “App
                                    5           Naming Guidelines” for the App,’ and ‘[m]andated technical criteria for the App’”).
                                    6           Apple’s role as an app publisher, including its promulgation of review guidelines,
                                                its review of all apps submitted to the App Store, and its enforcement of its
                                    7           guidelines, is fundamental “publisher” activity protected by the CDA. Plaintiffs’
                                                allegations that Apple has failed to remove offending apps from the App Store, [ ],
                                    8           and that it encourages consumers to download third-party apps and advertises third-
                                                party apps in order to sell its devices are similarly subject to the CDA’s protections.
                                    9

                                   10   87 F. Supp. 3d at 1044 n.12. Although the CDA was not applicable in Opperman based on plaintiff’s
                                   11   allegations outside of the apps at issue in the case, the core principle applies.
                                   12           Operators of virtual marketplaces that publish apps for download, like Apple’s App Store, are
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13   routinely protected by the CDA from liability for app-related claims related to the app’s content.
       DENTONS US LLP

        (415) 882-5000




                                   14   E.g., Free Kick Master LLC v. Apple Inc., 140 F. Supp. 3d 975, 981, 983 (N.D. Cal. 2015) (Google
                                   15   immune under Section 230 for state law claims related to third-party app offered through its app
                                   16   store) (collecting cases); Goddard v. Google, 640 F. Supp. 2d 1193, 1196 (N.D. Cal. 2009) (where
                                   17   platform merely provides third parties with neutral tools to create content, even if the third parties are
                                   18   using such tools to create illegal content, the platform is immune under the CDA).
                                   19           Here, Plaintiffs seek to hold Apple liable precisely for the content of games created by third-
                                   20   party game developers. See Compl. ¶¶ 26, 44, 48, 56, 59, 86. Plaintiffs concede that Apple functions
                                   21   as a “publisher” under the CDA, acknowledging that all of the games alleged were developed entirely
                                   22   by third parties. Id. “Apple places the developers’ apps on the virtual shelves of its App Store”
                                   23   which is the “platform” function for Apple. Id. ¶ 26. Plaintiffs do not and cannot contest that third-
                                   24   party developers are responsible “for the development of information provided,” and thus are the only
                                   25   “information content providers” of the loot boxes at issue in their Complaint. 47 U.S.C. § 230(f)(3).
                                   26   Nor does Apple’s requirement that developers disclose the odds of obtaining an item in loot boxes
                                   27   mean that Apple somehow is supplying “content.” See Goddard v. Google, Inc., No. C 08-2738 JF
                                   28                                                     10
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                            Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 18 of 32




                                    1   (PVT), 2008 WL 5245490, at *5 (N.D. Cal. Dec. 17, 2008) (requirement that advertisers agree to
                                    2   provide certain disclosures does not make Google responsible for the content the advertisers create).
                                    3           Plaintiffs do not rescue their Complaint from CDA immunity by asserting Apple obtains
                                    4   revenue from in-app purchases—here, the opportunity to purchase “gems” or other virtual currency
                                    5   which in turn is used in-game to obtain “loot boxes.” Obtaining revenue does not transform a
                                    6   platform provider into a content provider. E.g., Fyk v. Facebook, Inc., 808 Fed.App’x 597, 598 (9th
                                    7   Cir. 2020) (“That Facebook allegedly took its actions for monetary purposes does not somehow
                                    8   transform Facebook into a content developer.”); Evans v. Hewlett-Packard Co., No. 13-02477 WHA,
                                    9   2013 WL 5594717, at *1, *4 (N.D. Cal. Oct. 10, 2013) (plaintiff cannot avoid Section 230 immunity
                                   10   by alleging defendant “maintained primary control” over revenues or obtained commissions from app
                                   11   sales or that it provided technical requirements for app developers.) Apple’s alleged profit from in-
                                   12   app purchases is irrelevant to the CDA inquiry as there is no “for-profit” exception to Section 230’s
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13   broad grant of immunity. See Federal Agency of News LLC v. Facebook Inc., 432 F. Supp. 3d 1107,
       DENTONS US LLP

        (415) 882-5000




                                   14   1119 (N.D. Cal. 2020) (“The ‘fact that a website elicits online content for profit is immaterial,’ the
                                   15   only relevant inquiry is whether the service provider ‘creates’ or ‘develops’ that content.’”).
                                   16           Here, there is no allegation Apple creates any of the alleged content in the games, including
                                   17   the loot boxes. The App Store operates solely as a platform for publication of the game played by
                                   18   Plaintiffs. Apple is protected from liability under Section 230.
                                   19           B.     Plaintiffs’ UCL And CLRA Claims Fail As They Suffered No Economic Injury.

                                   20           Just as fundamentally, Plaintiffs’ UCL and CLRA claims fail because they have no alleged
                                   21   economic injury. California law is clear that UCL standing requires the plaintiff suffer “economic
                                   22   injury.” Kwikset Corp. v. Sup. Ct. (Benson), 51 Cal. 4th 310, 322–23 (2011); Hinojos v. Kohl’s
                                   23   Corp., 718 F.3d 1098, 1104 (9th Cir. 2013). The same is true of the CLRA. See Meyer v. Sprint
                                   24   Spectrum L.P., 45 Cal. 4th 634, 640 (2009).
                                   25           Plaintiffs’ only alleged transaction with Apple was the purchase of virtual currency, “gems.”
                                   26   This is where Plaintiffs’ interaction with Apple begins and ends. How Plaintiffs use the virtual
                                   27   currency is an action within the game and away from Apple. Plaintiffs do not allege they suffered
                                   28                                                    11
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                            Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 19 of 32




                                    1   any economic injury from their transaction with Apple because they got exactly what they paid for—
                                    2   virtual “gems”—which they were entitled to use within the game however they liked.
                                    3           In Mason v. Machine Zone, Inc., 140 F. Supp. 3d at 461-64 (California law), considering this
                                    4   exact issue, the court dismissed plaintiff’s UCL claims brought against the game developer. The
                                    5   court held that the game did not constitute an unlawful “slot machine or device” under California
                                    6   Penal Code section 330b, even though it offered in-app purchases of virtual currency to use on loot
                                    7   boxes. Mason not only eviscerates the Penal Code predicate to Plaintiffs’ UCL and CLRA claims,
                                    8   but foundationally establishes that Plaintiffs lack standing as the subsequent use of virtual currency
                                    9   on loot boxes or any other virtual item is not economic injury:
                                   10           Plaintiff argues that there is “no question that [she] suffered an economic injury by
                                                wagering in the Casino” because she “lost $100 between early 2014 and January
                                   11           2015,” typically “$0.60 per spin.” (ECF No. 18 at 18.) But of course Plaintiff was
                                                not wagering with dollars; she was playing with virtual gold. Plaintiff acquired
                                   12
1999 HARRISON STREET, SUITE 1300




                                                that “gold” in the “gold store,” where she exchanged her real-world currency for a
  OAKLAND, CALIFORNIA 94612




                                   13           nontransferable, revocable license to use virtual currency for entertainment
                                                purposes. (ECF No. 1–2 at 9.) At the moment of that antecedent transaction,
       DENTONS US LLP

        (415) 882-5000




                                   14           Plaintiff’s “loss,” if any, was complete: then and there she had swapped something
                                                of value (real money) for something of whimsy (pretend “gold”).
                                   15
                                                Plaintiff could spend her “gold” as she pleased within the bounds of Defendant’s
                                   16
                                                [Terms of Service]: she could acquire resources to “hasten [her] advancement in
                                   17           the game” (ECF No. 1 ¶ 2), or she could exchange her “gold” for chips to spin the
                                                Casino wheel [the game’s loot box] (id. ¶ 21). What she could not do is cash out of
                                   18           the game.
                                   19   Id. at 465-66 (emphasis original).
                                   20           The Fourth Circuit likewise recognized that spending virtual currency within a game (Game
                                   21   of War) is not an “economic loss.” Mason v. Machine Zone, Inc., 851 F.3d 315, 319 (4th Cir. 2017)
                                   22   (interpreting Maryland law). The court cast aside plaintiff’s argument that because game players
                                   23   could sell their accounts in a secondary market, “money” was somehow at stake. The court observed
                                   24   that virtual currency itself was not even the subject of such a theoretical sale, but rather a player’s
                                   25   whole account including, importantly, the level of advancement through skill; and further, like here,
                                   26   plaintiff made no allegation that she ever tried to sell her account or any virtual items on a secondary
                                   27   market. Nor could she as any sale was expressly precluded by Machine Zone’s terms of service. Id.
                                   28                                                     12
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                            Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 20 of 32




                                    1   at 320. The logic in Mason applies with full force here. Plaintiffs’ only transaction with Apple was
                                    2   when they paid real-world money in-app for virtual currency, to subsequently use within the game as
                                    3   they pleased. The virtual currency is for gameplay only and can never be refunded or otherwise
                                                                                                                              7
                                    4   exchanged for real money within the game itself or through Apple. See Compl. ¶ 6. The virtual
                                    5   items acquired in the game cannot be used or sold outside of the game. Id.
                                    6           Parallels can be drawn to baseball cards and other trading cards like Pokémon cards, where
                                    7   “the purchasers alleged that the random inclusion of limited edition cards in packages of otherwise
                                    8   randomly assorted sports and entertainment trading cards constituted unlawful gambling in violation
                                    9   of RICO.” Chaset v. Fleer/Skybox Int'l, LP, 300 F.3d 1083, 1086 (9th Cir. 2002). Trading cards
                                   10   share some similarities with loot boxes, in that they offer randomized chances to obtain rare or more
                                   11   desirable cards. Nearly uniformly these cases are dismissed for failure to state a claim as there is no
                                   12   economic injury. Plaintiffs received what they bought—a pack of cards. Whether the cards within
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13   that pack had any value (real life or otherwise) is of no consequence. E.g., id. at 1087-88
       DENTONS US LLP

        (415) 882-5000




                                   14   (“Purchasers of trading cards do not suffer an injury cognizable under RICO when they do not
                                   15   receive an insert card. At the time the plaintiffs purchased the package of cards, which is the time the
                                   16   value of the package should be determined, they received value—eight or ten cards, one of which
                                   17   might be an insert card—for what they paid as a purchase price. Their disappointment upon not
                                   18   finding an insert card in the package is not an injury to property.”); Price v. Pinnacle Brands, Inc.
                                   19   138 F.3d 602, 607 (5th Cir. 1998) (“We agree with the district court that ‘[p]laintiffs do not allege
                                   20   that they received something different than precisely what they bargained for: six to twenty cards in a
                                   21   pack with a chance that one of those cards may be of Ken Griffey, Jr.’”); Major League Baseball
                                   22   Props., Inc. v. Price, 105 F. Supp. 2d 46, 51 (E.D.NY. 2000) (“A card purchaser buying a pack of
                                   23   cards enters into a bargain with the licensors and manufacturers whereby in return for payment the
                                   24   purchaser will receive a random assortment of regular cards and a chance to receive an insert card.
                                   25

                                   26
                                        7
                                   27    Any attempt to amend this allegation would be futile because Plaintiffs concede this ultimate fact,
                                        as they must. See RJN, Exs. A (Apple Terms § G), B (Supercell Terms §§ 1.1, 4.1, 4.2).
                                   28                                                    13
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                            Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 21 of 32




                                    1   This bargain delivers actual value to each party because the chance itself is of value regardless of
                                    2   whether or not the card purchaser later suffers a ‘loss.’ The bargain is not for a phantom chance.”).
                                    3            Here, Plaintiffs received what they bargained for—virtual currency gems— for use in the
                                    4   game. The use of that virtual currency within the game or the “value” of any item obtained in a loot
                                    5   box purchased with virtual currency is not a real-world economic loss and does not confer Plaintiffs
                                    6   standing under the UCL and CLRA. In addition, Plaintiffs do not and cannot sufficiently allege
                                    7   causation, which further undermines their claims. Apple did not offer loot boxes to Plaintiffs, nor did
                                    8   it create these game developer items. Even if there were any purported injury it cannot plausibly and
                                    9   is not alleged to be tied to any conduct of Apple.
                                   10            C.     Plaintiffs Fail To State A Claim Under The UCL Or CLRA Because Each Of
                                                        Their Borrowed Violations Fail As A Matter Of Law.
                                   11
                                                 Plaintiffs’ UCL unlawful claim and their CLRA claim both rest on the failed premise that loot
                                   12
1999 HARRISON STREET, SUITE 1300




                                        boxes within a game transform the games into unlawful slot machines under the California Penal
  OAKLAND, CALIFORNIA 94612




                                   13
                                        Code. They do not. To establish a claim under the UCL’s unlawful prong, a plaintiff “borrows
       DENTONS US LLP

        (415) 882-5000




                                   14
                                        violations of other laws and treats them as unlawful practices that the unfair competition law makes
                                   15
                                        independently actionable.” Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1140 (9th Cir. 2012). If
                                   16
                                        there is no claim under the predicate act, the claim fails as a matter of law. Kleidman v. U.S.
                                   17
                                        Specialty Ins. Co., No. 5:14-CV-05158 HRL, 2015 WL 556409, at *2 (N.D. Cal. Feb. 10, 2015).
                                   18
                                                 Plaintiffs predicate their UCL unlawful claim on alleged violations of: (1) California Penal
                                   19
                                        Code sections 330a, 330b and 330.1 (Compl. ¶¶ 7, 88, 96, 103-105); (2) The Illegal Gambling
                                   20
                                        Business Act, 18 U.S.C. § 1955 (Compl. ¶¶ 96, 104, 105); (3) The Unlawful Internet Gambling
                                   21
                                        Enforcement Act of 2006, 31 U.S.C. §§ 5361–5367 (Compl. ¶¶ 96, 104, 105); (4) California’s
                                   22
                                        codified common law fraud , Cal. Civ. Code, §§ 1710, 1711 (Compl. ¶¶ 103, 106); and (5) The
                                   23
                                        Consumer Legal Remedies Act, Cal. Civ. Code, § 1770(a)(14)) (Compl. ¶¶ 96, 103, 106, 112–
                                   24        8
                                        124). Each fail as a matter of law.
                                   25

                                   26   8
                                         The sole CLRA provision alleged in the Complaint, Cal. Civ. Code § 1770(a)(14), prohibits
                                   27   “representing that a transaction confers or involves rights, remedies, or obligations that it does not
                                   28                                                    14
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                            Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 22 of 32




                                    1                  1.      Games With Loot Boxes Do Not Constitute Illegal Gambling Slot
                                                               Machines Under The California Penal Code.
                                    2
                                                The gravamen of Plaintiffs’ Complaint—that any game downloaded from the App Store
                                    3
                                        which contains a loot box is transformed into an illegal slot machine under California Penal Code
                                    4
                                        sections 330a, 330b and 330.1—fails.
                                    5
                                                California Penal Code section 330b(d) defines a “slot machine or device” as: (1) a “machine,
                                    6
                                        apparatus, or device” activated by “the insertion of money or [some] other object”; (2) “the operation
                                    7
                                        of the machine [must be] unpredictable and governed by chance”; and (3) “by reason of the chance
                                    8
                                        operation of the machine, the user may become entitled to receive a thing of value.” Trinkle v. Cal.
                                    9
                                                                                             9
                                   10   State Lottery, 105 Cal. App. 4th 1401, 1410 (2003). Section 330b(f) narrows this definition,
                                        expressly carving out games of mostly skill: “Pinball and other amusement machines or devices,
                                   11
                                        which are predominantly games of skill, whether affording the opportunity of additional chances or
                                   12
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                        free plays or not, are not included within the term slot machine or device, as defined in this section”
                                   13
       DENTONS US LLP




                                        (emphasis added).
        (415) 882-5000




                                   14
                                                Plaintiffs cannot show a Penal Code violation for two independent, dispositive reasons. First,
                                   15
                                        Plaintiffs do not and cannot plausibly allege the game apps are “slot machines.” The question is not
                                   16
                                        whether there is any element of chance, as Plaintiffs misdirect. Rather, the question is whether the
                                   17
                                        game played on the device is one predominately of skill or simply a game of chance.
                                   18
                                                There can be no serious question that the games at issue here are predominantly games of
                                   19
                                        skill. Plaintiffs themselves concede that loot boxes are an entirely voluntary feature of these games
                                   20
                                        which can be ignored or affirmatively de-selected, with zero impact on gameplay. This point is aptly
                                   21

                                   22
                                        have or involve, or that are prohibited by law” (emphasis added). As with the UCL, if there is no
                                   23   violation of the predicate act, there is no CLRA claim. Cf. Bayol v. Zipcar, Inc., 78 F. Supp. 3d 1252,
                                        1260–61 (N.D. Cal. 2012) (addressing California Civil Code section 1671 as a CLRA predicate).
                                   24   9
                                          The Complaint also cites to Penal Code sections 330a and 330.1. Sections 330a, 330b and 330.1
                                   25   contain distinct but overlapping provisions that prohibit “slot machine[s] or device[s]” as defined in
                                        each section. See generally Trinkle v. California State Lottery, 105 Cal. App. 4th 1401, 1409–10
                                   26   (2003) (treating §§ 330b & 330.1 as identical). As Plaintiffs cannot establish the slot machine
                                   27   element, Plaintiffs’ claims fail under all three sections.

                                   28                                                   15
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                               Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 23 of 32




                                    1   illustrated by Brawl Stars, the only game in which Plaintiffs used virtual currency to buy a loot box.
                                    2   “Brawl Boxes” are but one component of the game, and but one use to which a player’s virtual
                                                                                                                     10
                                    3   currency (bought or earned gems or tokens) can be put. Compl. ¶¶ 61–63.           The game advances
                                    4   through skilled gameplay—players “brawl” against other players and earn tokens from success in
                                    5   brawling and the difficulty level of their opponent. Id. At various points in the game, players have
                                    6   the option of using any virtual currency they secure to acquire virtual items, including Brawl Boxes.
                                    7   Id. Because Brawl Box contents are randomized, they inject an element of chance (what virtual item
                                    8   the player receives) into the game. Id. ¶63. But this optional feature—to use virtual currency and
                                    9   inject a randomized new item into the game—does not make it a pure game of chance any more than
                                   10   the roll of dice in the game of Risk makes it a pure game of chance. As games of skill, Brawl Stars
                                                                                                                                   11
                                   11   and games like it fall squarely outside the Penal Code’s definition of a “slot machine.”
                                   12            Second, and independently, Plaintiffs cannot show loot boxes offered them a legitimate
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13   chance to win a “thing of value.” While the virtual items in loot boxes may have value to the game-
       DENTONS US LLP

        (415) 882-5000




                                   14   player (like Free Parking windfall in Monopoly), skins or game characters like Brawlers are not
                                   15   “things of value” within the Penal Code because they do not have real-world monetary value outside
                                   16   the game. While Plaintiffs allege some undefined “gray” secondary market—they fail to allege they
                                   17   acted on this secondary market. Compl. ¶6. For good reason. It would be against the terms of the
                                                                            12
                                   18   App Store and the game developer.        See Cal. Pen. Code § 330.2 (“a ‘thing of value’ is defined to be
                                   19   any money, coin, currency, check, chip, allowance, token, credit, merchandise, property, or any
                                   20
                                        10
                                   21        See also RJN Ex. G (Supercell Support: What are tokens?; What are gems?).
                                        11
                                   22     See, e.g., Finster v. Keller, 18 Cal. App. 3d 836, 844 (1971) (“In a game of skill, fairly played
                                        among competitors, such as bridge, the participants continue to make their individual judgments until
                                   23   the hand has been played. In that sense they exercise some control over the outcome.”); quoting In re
                                        Allen, 59 Cal. 2d 5, 7 (1962) (“[I]t is obvious that, although there is of course an element of chance
                                   24   resulting from the deal of the cards, there is a continually recurring necessity in the bidding and play
                                        of the hand to make decisions which, considered together, will ordinarily be determinative of the
                                   25   outcome of the game.”).
                                   26   12
                                          See RJN, Exs. A (Apple Terms § G), B (Supercell Terms §§ 1.1, 4.1). Indeed, playing with bought
                                   27   or sold game accounts constitutes grounds for a player’s expulsion from the App Store and Brawl
                                        Stars. Id., Exs. A (Apple Terms §§ G, K), B (Supercell Terms § 1.2).
                                   28                                                     16
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                            Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 24 of 32




                                    1   representative of value.”) Plaintiffs’ Penal Code predicates fail under their express language. And
                                    2   every court to address this claim is in accord. See Mason, 140 F. Supp. 3d at 461-64 (Cal. law); Soto,
                                    3   159 F. Supp. 3d at 878-81 (Cal. law); Mason, 851 F.3d at 319 (Md. law); Ristic v. Machine Zone,
                                    4   Inc., 2016 WL 4987943, at *4 (N.D. Ill. 2016) (Ill. law).
                                    5                          (a)     Mason v. Machine Zone, Inc.
                                    6           In Mason, 140 F. Supp. 3d at 461–64, a case specifically regarding loot boxes under the Penal
                                    7   Code, the court dismissed the UCL claims asserted against the game developer concluding that the
                                    8   free-to-play mobile game did not constitute an unlawful “slot machine or device” under California
                                    9   Penal Code section 330b, even though it offered in-app purchases of virtual currency and
                                   10   incorporated for-purchase loot boxes. Id.
                                   11           Just as in Brawl Stars played by Plaintiffs, Game of War: Fire Age, was a free-to-play mobile
                                   12   game available for downloading from the App Store. Mason, 140 F. Supp. 3d at 460. It too offered
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13   in-app acquisition of virtual currency called “gold,” which could be spent at the in-game “casino” to
       DENTONS US LLP

        (415) 882-5000




                                   14   wager on a randomized “virtual spinning wheel” where, “[a]fter each spin, players receive a virtual
                                   15   prize ranging from an in-game ‘resource’ such as ‘wood’ or ‘stone’ (useful elsewhere in the game) to
                                   16   additional chips or ‘gold.’” Id. As here, plaintiff alleged “that players are more likely to win ‘basic
                                   17   items’ (e.g., ‘wood’) than valuable ones (e.g., ‘gold’).” Id. And like here, the plaintiff alleged that
                                   18   “players have created secondary markets to buy and sell Game of War accounts” for real money. Id.
                                   19   Plaintiff also asserted violation of California Penal Code section 330b as the predicate for a UCL
                                   20   unlawful-prong claim. Id. at 461.
                                   21           The Mason court soundly rejected Plaintiffs’ theories. After first finding that game software
                                   22   was not a “machine, apparatus, or device” within the meaning of the Penal Code, Mason went on to
                                   23   rule that the game’s randomized “casino” function did not violate Section 330b because the “casino”
                                   24   loot box function in Game of War did not transform it into a game of chance:
                                   25           The game at issue here is not “Casino”; the game is GoW. Plaintiff proffers no
                                                authority for the proposition that the Court may excise one particular aspect of an
                                   26           integrated strategy game and evaluate that aspect in isolation. On the contrary,
                                                applying Plaintiff’s logic, one could excise the free replay and similar chance-
                                   27

                                   28                                                    17
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                              Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 25 of 32




                                    1           based functions of any number of skill-based games—including pinball—and,
                                                viewing those aspects in isolation, find the games to violate section 330b.
                                    2
                                        Id.
                                    3           Just as a Game of War is not a “slot machine”—as it is predominately one of skill, so too is
                                    4   Brawl Stars and the other games alleged (even if not played by Plaintiffs). Nor are Plaintiffs able to
                                    5   establish the virtual items in loot boxes are “items of value” as defined by the Penal Code as they
                                    6   have no real-world monetary value.
                                    7                          (b)     Soto v. Sky Union, LLC
                                    8           The second court to reject Plaintiffs’ theory and dismiss UCL claims against the game
                                    9   developer based on the Penal Code, Soto v. Sky Union, LLC, 159 F. Supp. 3d at 878-81 (California
                                   10   law), found that Castle Clash, a free-to-play mobile game available for download on the App Store,
                                   11   did not constitute a gambling slot machine under Section 330b as there was no “item of value.”
                                   12   Castle Clash allowed players to use real money to purchase virtual “gems,” which could then be used
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13   in the game to enter to win randomly selected in-game virtual prizes in loot boxes called “heroes.”
       DENTONS US LLP

        (415) 882-5000




                                   14   Id. Because the “gems” and “heroes” could not be redeemed for real money or sold under the Castle
                                   15   Clash terms of service, the game did not violate Section 330b as the randomized virtual items which
                                   16   could be purchased did not constitute a “thing of value.” Id.
                                   17           [Plaintiffs] allege that high quality Heroes and Talents improve gameplay. Added
                                   18           enjoyment simply does not have measurable worth, and it cannot be a “thing of
                                                value” under section 330b(d).
                                   19
                                                Heroes and Talents are not exchangeable for real money or other goods, either
                                   20           within the game or in the real world. Ultimately, players who use their purchased
                                                gems to play Rolls are not paying for the chance to win anything of measurable
                                   21           value. Because Heroes and Talents are not “piece[s] of money, credit[s],
                                   22           allowance[s], or thing[s] of value,” “additional chance[s] or right[s] to use” Castle
                                                Clash or its Rolls, or “check[s], slug[s], token[s], or memorand[a], whether of
                                   23           value or otherwise, which may be exchanged for any money, credit, allowance, or
                                                thing of value, or which may be given in trade,” neither Castle Clash nor its Roll
                                   24           games constitute slot machines under California Law. Cal. Penal Code § 330b(d).
                                   25
                                        159 F. Supp. 3d at 880 (bold italic emphasis added). The Court found irrelevant to this analysis
                                   26
                                        plaintiffs’ allegations of a secondary market on which accounts containing rare or valued prizes could
                                   27

                                   28                                                    18
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                             Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 26 of 32




                                    1   be sold for real money. Id. The only distinction here, is that Plaintiffs are one step even further
                                    2   removed as the bring this claim not against the game but the platform the game app sits—offering no
                                    3   reason for why the marketplace is more liable than the game alleged to be a slot machine.
                                    4           Mason and Soto are consistent with other courts that have considered loot boxes and rejected
                                    5   Plaintiffs’ theory. Mason, supra, 851 F.3d at 319–20 (no economic harm suffered under Maryland
                                    6   consumer protection statute in using virtual currency to buy loot box for use in game); Ristic, 2016
                                    7   WL 4987943, at *4 (no claim under Illinois’ Consumer Fraud Act for spending virtual currency to
                                    8   spin a virtual “wheel” in Game of War). Mason and Soto are also consistent with California law
                                    9   construing the same Penal Code provisions, which distinguish between prizes with real world
                                   10   monetary value and those without. E.g., Trinkle v. Cal. State Lottery, 105 Cal. App. 4th 1401, 1403–
                                   11   05 (2003) (machine dispensing lottery scratchers in the sequential order they were loaded is not a
                                                           13
                                   12   “slot machine”).
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13           At bottom, neither the borrowed Penal Code sections’ language, the cases directly on point
       DENTONS US LLP

        (415) 882-5000




                                   14   construing those sections, nor the most analogous authority support Plaintiffs’ premise that games
                                   15   with loot boxes constitute illegal slot machines. Or perhaps more importantly here, how the platform
                                   16   the game apps sit on could somehow be liable when the game itself is not an illegal slot machine.
                                   17                  2.       Plaintiffs’ Other Borrowed Legal Violations Likewise Fail.
                                   18           Because Plaintiffs’ Penal Code predicates fail, all of their other predicates must also fail.
                                   19                           (a)    Federal Gambling Statutes.
                                   20           Plaintiffs cite two federal gambling statutes to support their UCL “unlawful” claim, both of
                                   21   which themselves are predicated upon a violation of state law: (1) the Illegal Gambling Business Act
                                   22
                                        13
                                          While Mason and Soto appear to be the only cases addressing Plaintiffs’ specific Penal Code
                                   23
                                        premise, loot boxes have been challenged without success in other cases on different issues. Doe v.
                                   24   Epic Games, N.D. Cal. Case No. 4:19-cv-03629-YGR (plaintiff failed to state a claim under CLRA in
                                        putative class action against Epic Games arising out of plaintiff’s in-app purchases while playing
                                   25   game Fortnite, because in-game credits used to purchase skins were not “goods” under the CLRA);
                                        R.A. v. Epic Games, C.D. Cal. Case No. CV 19-1488-GW-Ex transferred to E.D.N.C. Case No. 5:19-
                                   26   cv-325-BO (suit against Epic Games over loot boxes dismissed after finding that plaintiff, by
                                   27   asserting minor’s lack of capacity to disaffirm Epic’s terms to avoid arbitration, had also disaffirmed
                                        their right to complain about in-app purchases as they were governed by same terms).
                                   28                                                     19
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                               Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 27 of 32




                                    1   (18 U.S.C. § 1955(b)(1)(i)); and (2) Unlawful Internet Gambling Enforcement Act of 2006 (31
                                    2   U.S.C. §§ 5361–5367). See U.S. v. E.C. Investments, Inc., 77 F.3d 327, 329 (9th Cir. 1996)
                                    3   (California Penal Code section 330b is a predicate state offense for purposes of 18 U.S.C. § 1955,
                                    4   which requires that the predicate offense be a “violation of the law of the State.”); State of California
                                    5   v. Iipay Nation of Santa Ysabel, 898 F.3d 960, 965 (9th Cir. 2018) (“unlawful Internet gambling”
                                    6   occurs where a bet or wager is unlawful under any applicable Federal or State law in the State or
                                    7   Tribal lands in which the bet or wager is initiated, received, or otherwise made).
                                    8             As Plaintiffs and Apple are both in California, Plaintiffs must show a violation of California
                                             14
                                    9   law.      Compl. ¶14. Where, as here, the California Penal Code claim fails, so too do Plaintiffs’
                                   10   federal gambling predicates.
                                   11                            (b)    Fraud.
                                   12             Plaintiffs cite California Civil Code sections 1710 and 1711, which codify common law fraud,
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                                                                   15
                                   13   as UCL predicates. Compl. ¶¶ 103, 106.          Yet Plaintiffs do not actually allege any fraudulent
       DENTONS US LLP

        (415) 882-5000




                                   14   conduct by Apple. At a threshold level, this fails to meet the pleading requirements of Rule 9(b),
                                   15   which applies to UCL claims alleging fraud. See Kearns v. Ford Motor Co., 567 F.3d 1120, 1125
                                   16   (9th Cir. 2008) (“Rule 9(b)’s heightened pleading standards apply to claims for violations of the
                                   17   CLRA and UCL.”). Under Rule 9(b), Plaintiffs must allege “the who, what, when, where and how”
                                   18   of allegedly false representations. Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir.
                                   19   2003). Plaintiffs do not allege any representation by Apple they relied upon to their detriment. At
                                   20   best, what can be gleaned from the Complaint is that Apple, in publishing the developers’ game
                                   21   information, omitted information and misled Plaintiffs “concerning the addictive, costly and random
                                   22   chance nature of the Loot Box mechanism” and its use in App Store games (e.g., Compl. ¶ 105(c))
                                   23   and that Apple failed to disclose that loot boxes are harmful to minors because they are unlawful
                                   24
                                        14
                                          Plaintiffs’ theory has not found success under any state’s law. See, e.g., Mason, supra, 851 F.3d at
                                   25
                                        319; Ristic, supra, 2016 WL 4987943.
                                   26   15
                                          Section 1710 codifies four species of fraud: intentional and negligent misrepresentation,
                                   27   promissory fraud and concealment. Section 1711 permits fraud to be alleged across a class.

                                   28                                                      20
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                             Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 28 of 32



                                                                      16
                                    1   gambling, which is harmful.        These vague allegations, which primarily attack developers’ game
                                    2   features, do not tie any “who, what, where or how” to Apple and fail Rule 9(b)’s standard.
                                    3           And, to the extent Plaintiffs did seek to allege a fraudulent omission by Apple, it would fail as
                                    4   a matter of law. Fraud claims founded on non-disclosure can survive a motion to dismiss only if a
                                    5   legal duty to disclose exists. E.g., Eller v. EquiTrust Life Ins. Co., 778 F.3d 1089, 1092 (9th Cir.
                                    6   2015) (“Absent an independent duty, such as a fiduciary duty or an explicit statutory duty, failure to
                                    7   disclose cannot be the basis of a fraudulent scheme.”). California law is clear that a duty to disclose
                                    8   only exists where there is a fiduciary or other special relationship between the parties, something
                                    9   obviously absent here. Reyes v. Atlantic Richfield Co., 12 F.3d 1464, 1472 (9th Cir. 1993) (“Parties
                                   10   engaged in an arm’s length business transaction do not have a duty to disclose absent a ‘fiduciary or
                                   11   other similar relationship of trust and confidence.’”). There is also no allegation that Apple had
                                   12   exclusive knowledge about loot boxes not available to the general public, including Plaintiffs—
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13   indeed Plaintiffs’ allegations about the alleged harm posed by loot boxes consist of information taken
       DENTONS US LLP

        (415) 882-5000




                                   14   from the internet and other publicly available sources. Compl. ¶¶ 11, 30, 39, 51, 53, 57, 75–76.
                                   15           Any fraud claim would also fail because Plaintiffs do not and cannot plausibly allege
                                   16   reasonable reliance. Backhaut v. Apple, Inc., 74 F. Supp. 3d 1033, 1048-49 (N.D. Cal. 2014)
                                   17   (imposing reliance requirement on UCL claims “based on alleged misrepresentations, omissions, and
                                   18   fraudulent conduct by Apple”). Plaintiffs fail to allege having actually read any unspecified
                                   19   representation by Apple, which is by itself fatal. E.g., Figy v. Amy's Kitchen, Inc., No. CV 13-03816
                                   20   SI, 2013 WL 6169503, at *4 (N.D. Cal. Nov. 25, 2013); Durell v. Sharp Healthcare, 183 Cal. App.
                                   21   4th 1350, 1363 (2010); see also Thrifty Payless, Inc. v. The Americana at Brand, LLC, 218 Cal. App.
                                   22   4th 1230, 1239 (2013) (plaintiff could restrict the payment feature and payment information to block
                                   23

                                   24

                                   25
                                        16
                                           Despite the Complaint’s focus on minors, Plaintiffs actually allege a nationwide class consisting of
                                   26   all persons—adults or minors—who made in-app purchases of loot boxes in games downloaded
                                   27   through the App Store. See Compl. ¶¶ 91–98.

                                   28                                                     21
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                             Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 29 of 32



                                                             17
                                    1   in-app purchases).        Scienter is also glaringly absent, as Plaintiffs do not allege how it is that Apple
                                    2   acted with intent to deceive them—a flaw which is especially acute because Plaintiffs’ fraud
                                    3   accusation arises out of the content within games that Apple did not develop or create. Engalla v.
                                    4   Permanente Medical Group, Inc., 15 Cal. 4th 951, 974 (1997). Nor can Plaintiffs establish the games
                                    5   are illegal gambling. Plaintiffs’ fraud claims fail to buoy the UCL or CLRA causes of action.
                                    6                              (c)     Plaintiffs’ CLRA Claim Fails As A UCL Predicate And As A
                                                                           Standalone Claim.
                                    7
                                                Plaintiffs’ CLRA claim fails, as either a UCL predicate or standalone claim. The sole CLRA
                                    8
                                        provision alleged in the Complaint, Cal. Civ. Code § 1770(a)(14), prohibits “representing that a
                                    9
                                        transaction confers or involves rights, remedies, or obligations that it does not have or involve, or
                                   10
                                        that are prohibited by law” (emphasis added). Because Plaintiffs cannot establish a violation of the
                                   11
                                        Penal Code, and each legal violation alleged in the Complaint fails, the CLRA claim must also fail.
                                   12
1999 HARRISON STREET, SUITE 1300




                                                Plaintiffs’ CLRA claim also fails, however, because the virtual currency used to buy loot
  OAKLAND, CALIFORNIA 94612




                                   13
                                        boxes are not “goods or services” under the CLRA. Cal. Civ. Code § 1770(a); see e.g., I.B. ex rel.
       DENTONS US LLP

        (415) 882-5000




                                   14
                                        Fife v. Facebook, Inc., 905 F. Supp. 2d 989, 1008 (N.D. Cal. 2012) (in-game credits purchased with
                                   15
                                        plaintiffs’ parents’ credit cards were not “goods” under the CLRA). 18 The CLRA is neither a claim
                                   16
                                        upon which Plaintiffs can bootstrap their UCL cause of action nor a cause of action on its own.
                                   17
                                                D.     Plaintiffs’ UCL Unfair Prong Claim Fails Under All Three Tests.
                                   18
                                                Plaintiffs’ UCL “unfair” claim easily fails all tests used by California courts. See Davis v.
                                   19
                                        HSBC Bank Nevada, N.A., 691 F.3d 1152, 1169-70 (9th Cir. 2012) (explaining the three tests).
                                   20

                                   21
                                        17
                                   22     Plaintiffs cannot so allege since she had the option to restrict or even altogether prohibit in-app
                                        purchases (RJN, Ex. A (Apple Terms §§ D, G)), and could also restrict the payment feature and
                                   23   payment information to block in-app purchases (RJN, Ex. A (Apple Terms §§ D, G)).
                                        18
                                   24      See also Doe v. Epic Games, Inc., 435 F. Supp. 3d 1024, 1045-46 (N.D. Cal. 2020) (plaintiff failed
                                        to state a CLRA claim in putative class action against Epic Games arising out of plaintiff's in-app
                                   25   purchases while playing game Fortnite, because in-game credits used to purchase virtual items like
                                        skins were not “goods”); Berry v. American Express Publishing, Inc., 147 Cal. App. 4th 224, 227
                                   26   (2007) (extension of credit was not a good under the CLRA and that, even though the CLRA is
                                   27   broad, “courts may not rewrite a statute under the guise of liberal interpretation”).

                                   28                                                        22
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                             Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 30 of 32




                                    1           Plaintiffs fail the “balancing” test as the in-app purchase of virtual currency was the only
                                    2   transaction actually involving Apple, and Plaintiffs do not and cannot attack this transaction.
                                    3   Plaintiffs intentionally gloss over this, instead targeting Apple for the loot box content found in
                                                                            19
                                    4   games Apple did not develop.             But a game feature that is lawful is not “immoral, unethical,
                                                                                                                       20
                                    5   oppressive, unscrupulous, or substantially injurious to consumers.” Id.             Plaintiffs fail the
                                    6   “tethering” test because there is no violation of any constitutional, statutory or regulatory provision
                                    7   by Apple to which Plaintiffs could tether. Davis, 691 F.3d at 1169-70 (discussing application of
                                    8   tethering test to consumer UCL claims). Again, Apple did not develop the alleged games or the loot
                                    9   box content Plaintiffs attack. Plaintiffs’ reliance on the public policy against gambling and fraud thus
                                   10   fails, and anyway as explained above loot boxes do not violate the gambling statutes Plaintiffs cite in
                                                           21
                                   11   the first place.        Lastly, Plaintiffs fail the “FTC” test (Davis, 691 F.3d at 1170) because Plaintiffs do
                                   12   not allege any harm that Plaintiffs were unable to easily avoid. Of course, they cannot allege that
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13
       DENTONS US LLP

        (415) 882-5000




                                   14   19
                                          Plaintiffs also gloss over that loot boxes and the virtual items within them are optional features.
                                   15   For example, the developer of Brawl Stars, Supercell, explains that the game is free to play and that
                                        gems can be used to “speed up progress, but most of the game's content can be accessed with or
                                   16
                                        without it.” RJN, Ex. G (Supercell Support: Is Brawl Stars Free to Play?). Supercell also explains
                                   17   that consumers do not need to spend real-world money to play, and that “every area of the game is
                                        equally accessible to all as you level up, regardless of whether you invest real money or not.” Id.
                                   18   20
                                           Plaintiffs asserts that legislators and regulators “all agree” that loot boxes “operate as gambling
                                   19   devices” and “create and reinforce addictive behaviors.” But the Complaint neglects to mention that
                                        California, the United States and much of the world have looked at loot boxes but not regulated them.
                                   20   Most importantly here, California legislation was proposed to regulate loot boxes in 2018 but failed
                                        to even make it to a vote, and the Federal Trade Commission held public hearings on loot boxes in
                                   21   2019 but has not taken any action or issued any findings. Azarmi Decl., ¶ 4. Hawai`i, Washington
                                   22   and Minnesota also considered bills last year to regulate loot boxes—all of which similarly failed to
                                        pass—and a U.S. Senate bill was introduced in 2019 but has not been voted upon. Id. ¶ 5. Lastly,
                                   23   legislatures in Denmark, Australia, New Zealand and the United Kingdom determined that loot boxes
                                        are not gambling, further demonstrating the lack of present consensus. Id. ¶¶ 6–7.
                                   24   21
                                           See, e.g., Palmer v. Apple Inc., No. 15-5808 RMW, 2016 WL 1535087, at *7 (N.D. Cal. Apr. 15,
                                   25   2016) (allegation that defendant offended the “public policy in support of truth in advertising”
                                        insufficient for UCL claim); San Miguel v. HP Inc., 317 F. Supp. 3d 1075, 1092 (N.D. Cal. 2018)
                                   26   (stating that HP’s alleged misconduct “contravenes the legislatively declared policy against unfair
                                   27   methods of business competition” as too vague to allege a claim under UCL’s unfair prong).

                                   28                                                          23
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                             Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 31 of 32



                                                                                                                                   22
                                    1   because Apple offers customer and parental controls that were readily available to them.        Plaintiffs
                                    2   have not alleged an “injury” they could not easily avoid by their own conduct.
                                    3           Plaintiffs cannot meet any UCL unfair prong test and the claim should be dismissed.
                                    4           E.     Plaintiffs’ Unjust Enrichment Claim Fails Because It Is Not A Standalone Claim
                                                       And, In Any Event, There Is No Legally Cognizable Misconduct.
                                    5
                                                The unjust enrichment claim should fail under the majority view that unjust enrichment is not
                                    6
                                        a standalone claim. ESG Capital Partners, LP v. Stratos, 828 F.3d 1023, 1038 (9th Cir. 2016); see
                                    7
                                        also McBride v. Boughton, 123 Cal. App. 4th 379, 387 (2004); Sanders v. Apple Inc., No. C 08-1713,
                                    8
                                        2009 WL 150950, at *9 (N.D. Cal. Jan. 21, 2009) (unjust enrichment hinges on viability of other
                                    9
                                        claims). Under the minority view the elements of unjust enrichment are unjust receipt and retention
                                   10
                                        of benefit at the expense of another. See Lectrodryer v. SeoulBank, 77 Cal. App. 4th 723, 726 (2000).
                                   11
                                        Even under this view, Plaintiffs’ claim fails because: (1) Plaintiffs do not and cannot attack their
                                   12
1999 HARRISON STREET, SUITE 1300




                                        purchase of virtual currency with real-world currency, so there is no “unjust retention”; and (2) Apple
  OAKLAND, CALIFORNIA 94612




                                   13
                                        receives no benefit from the in-game exchange of virtual gems for loot boxes, and its commission on
       DENTONS US LLP

        (415) 882-5000




                                   14

                                   15

                                   16   22
                                          With regards to in-app purchases—including the purchase of virtual currency—every consumer
                                   17   acknowledges reading and agreeing to the following:
                                   18           Apps may offer content, services or functionality for use within such Apps (“In-
                                                App Purchases”). In-App Purchases that are consumed during the use of the App
                                   19
                                                (for example, virtual gems) cannot be transferred among devices and can be
                                   20           downloaded only once. You must authenticate your account before making In-App
                                                Purchases – separate from any authentication to obtain other Content – by entering
                                   21           your password or using Touch ID and Face ID. You will be able to make additional
                                                In-App Purchases for fifteen minutes without re-authenticating unless you’ve asked
                                   22           us to require a password for every purchase or have enabled Touch ID or Face ID.
                                   23           You can turn off the ability to make In-App Purchases by following these
                                                instructions: https://support.apple.com/en-us/HT201304
                                   24
                                        RJN, Ex. A (Apple Terms § B)(emphasis added). Apple also has a “Family Sharing” option,
                                   25   allowing the legal guardian to control purchases by enabling certain features that require permission
                                        beforehand—although, again, the Complaint’s alleged class is not even limited to minors. Id. Lastly,
                                   26   Apple provides an easy four-step guide on how to disable in-app purchases with a helpful graphic.
                                   27   RJN, Exs. A (Apple Terms § B), K (Apple Support: Prevent iTunes and App Store Purchases).

                                   28                                                    24
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
                                              Case 3:20-cv-03906-RS Document 24 Filed 08/24/20 Page 32 of 32




                                    1   virtual currency is not unjust. See Williams v. Facebook, 384 F. Supp. 3d 1043, 1057 (N.D. Cal.
                                                                                                                                         23
                                    2   2018) (plaintiffs must plausibly allege that defendants received a benefit at their expense ).
                                    3           F.     Leave To Amend Should Be Denied.
                                    4           Plaintiffs’ Complaint fails to allege any claim against Apple. Plaintiffs do not, because they
                                    5   cannot, allege that Apple as the platform provider for the game apps is responsible for the content in
                                    6   those games. Nor has any court found the actual developers of the games liable for the complained-
                                    7   of loot box features. Plaintiffs cannot bootstrap a claim that does not exist. The flaws to Plaintiffs’
                                    8   claims are fatal and cannot be cured. Ascon Prop., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th
                                    9   Cir. 1989) (“[l]eave need not be granted where the amendment . . . constitutes an exercise in
                                   10   futility[.]”). The Complaint should be dismissed without leave to amend.
                                   11   IV.     CONCLUSION
                                   12           For the reasons stated above, the Court should dismiss the Complaint without leave to amend.
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13
       DENTONS US LLP




                                        August 24, 2020                                    Respectfully submitted,
        (415) 882-5000




                                   14
                                                                                           DENTONS US LLP
                                   15
                                                                                           By: /s/ Laura Leigh Geist
                                   16
                                                                                           Laura Leigh Geist
                                   17                                                      Attorneys for Defendant
                                                                                           APPLE INC.
                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24   23
                                          Plaintiffs’ attempt to seek compensation for unjust enrichment further shows that they cannot
                                   25   establish they lack an adequate remedy at law justifying equitable restitution for past harm under the
                                        CLRA. See Sonner v. Premier Nutrition Corporation, 962 F.3d 1072, 1081 (9th Cir. 2020). UCL
                                   26   and CLRA claims for equitable restitution are unavailable because Plaintiffs: (1) can recover
                                   27   damages under the CLRA; (2) cannot show that damages are inadequate here; and (3) the fact that
                                        their CLRA claim fails does not salvage their restitution claim under the UCL. Id. at 1081-82.
                                   28                                                    25
                                        Case No. 3:20-CV-03906-RS
                                        APPLE’S NOTICE OF MOTION AND MOTION TO DISMISS; MEMORANDUM
                                        115374918
